DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/22 has been entered.

Claim Interpretation
For the purpose of this examination, “melting point” will be interpreted as being the “liquidus” of the metal/solder/alloy. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being obvious over Vakkalanka et al. (US 2018/0190889 A1) in view of Watanabe et al. (US 2009/0185099 A1) in view of Hasegawa (JP s62-47193 A), of record, and Intel “9 SMT Board Assembly Process Recommendations”.
Regarding claim 1, Vakkalanka teaches:
A method for manufacturing a light emitting module [LED package; 0042] comprising: 
providing a light emitting device [light emitting device (LED) die (910); abstract and figure 9A] having an upper surface including a light emitting surface [see figure 9A], and a lower surface on which at least one external connection terminal [portions (121, 122)] is exposed with the at least one external connection terminal being spaced apart from an edge part of the lower surface of the light emitting device [see figure 9A], a length [L2 in figure below] of the lower surface of the light emitting device between the edge part and an exposed surface of the at least one external connection terminal as measured along a first direction being greater than a length [L3 in figure below] of the exposed surface of the at least one external connection terminal as measured along the first direction;
placing a joining member [solder layer (830, 840); 0042]; 
mounting the light emitting device on an electronic circuit [0042]; and 
performing a heating process in which the electronic circuit, the joining member and the light emitting device are heated [the die is soldered to an electronic circuit; 0042].

    PNG
    media_image1.png
    350
    663
    media_image1.png
    Greyscale

Vakkalanka does not teach:
placing a joining member on a wiring of a wiring board, the joining member containing solder particles and flux containing at least one of a solvent and an active agent; 
mounting the light emitting device on the joining member on the wiring board so that the joining member contacts the exposed surface of the at least one external connection terminal while the lower surface of the light emitting device in the edge part is spaced apart from the wiring board; 
performing a first heating process in which the wiring board, the joining member, and the light emitting device are heated for a first heating period of 40 seconds to 100 seconds time in a first temperature range that is higher than a prescribed temperature, and lower than a point of the solder particles, the prescribed temperature being lower than a boiling point of the at least one of the solvent and the active agent, and higher than a temperature about 10°C lower than the boiling point of the at least one of the solvent and the active agent, the first heating process being performed in a state in which the lower surface of the light emitting device in the edge part is spaced apart from the wiring board; and 
after the first heating process, performing a second heating process in which the wiring board, the joining member and the light emitting device are heated for a second heating period of 20 seconds to 50 seconds in a second temperature range higher than the melting point of the solder particles, and lower than a temperature about 20°C higher than the melting point of the solder particles, the second heating period being shorter than the first heating period, the second heating process being performed in the state in which the lower surface of the light emitting device in the edge part is spaced apart from the wiring board.
Concerning the soldering to the wiring board and being spaced apart:
Note that Vakkalanka teaches the LED package may be soldered to various electronic circuits; 0042.
Watanabe teaches soldering LED package (150) to mounting substrate (160) wherein the mounting substrate has metal lines (163) covered with insulating layer (164) and pads (165) defined by openings in the insulation layer wherein solder paste is printed on the pads and the package is placed on the paste in order to make a liquid crystal display device; 0002, 0043-0046, and figure 3A.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to solder the Vakkalanka LED package in a manner similar to that of Watanabe in order to form a liquid crystal display device or any other optical device.  
As for the edge being spaced apart, it is intrinsic that area B (see above figure) does not contact the wiring board in order to keep the solder between the package and the substrate.  In other words if the edge was forced to contact the wiring board then all of the solder would need to be squeezed out and a bond would not happen.  
Concerning the multiple heating steps and preheating time and temperature:  
Hasegawa teaches soldering chip (4) to PCB (1) using solder paste (3) having a solvent and solder particles, wherein during a preheating step the solvent is distilled to a temperature higher than the boiling point of the solvent and lower than the melting point of the solder for a time longer than the following reflow step wherein the solder particles are heated rapidly to above their melting temperature for a short time in order to prevent soldering defects; 0001-0002.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Hasegawa preheating and reflow steps into Vakkalanka in order to prevent soldering defects.  Note that the temperature of the preheating step falls within the claimed range.  As for the claimed preheating time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine the time needed, including that claimed, since not long enough would leave an undesirable amount of liquid solvent and too long would just be a waste of time/energy, minus any unexpected results.    
Concerning the claimed reflow time and temperature ranges:
Intel teaches that for the reflow of SAC the lowest recommended reflow temperature, 230°C, is 13°C, above the liquids with an upper limit of 250°C and that the time above the liquids is a result effective variable that may range from 40-90 seconds;   9.4.2.2-9.4.2.4.  
Note that the Intel time and temperature ranges overlap that claimed before taking into consideration the teachings of Hasegawa.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the SAC solder into the paste of Hasegawa because it is lead free, relatively low melting point, readily available, and an extremely well-known solder for electronics.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to heat within the claimed range and time since these are known ranges and to further adjust these ranges as taught by Hasegawa as necessary. 
Hasegawa/Intel and the claims differ in that Hasegawa/Intel do not teach the exact same ranges as recited in the instant claims.
However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Hasegawa/Intel overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  
Regarding claim 2, Vakkalanka does not teach:
wherein the melting point of the solder particles is approximately 220°C, the boiling point of the at least one of the solvent and the active agent is approximately 200°C, the first temperature range is in a range higher than 190°C and lower than 220°C, and the second temperature range is in a temperature range higher than 220°C and lower than 240°C.
Note that the solder particle melting point and reflow temperature are address in the rejection of claim 1
One reading Hasegawa would understand that the type of solvent or solder is not critical as long as the solvent boils below the melting point of the solder.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select a known solvent and known solder that meet the above criteria, minus any unexpected results.  Likewise, one would have been motivated to select a solvent with the claimed boiling point because of residue, environmental concerns, ability to dissolve the flux, or due to availability, cost, and/or familiarity.
Regarding claim 3, Vakkalanka does not teach:
wherein a width of a lower surface of the at least one external connection terminal of the light emitting device is 30% to 80% of a width of the lower surface of the light emitting device.
Note that Vakkalanka figure 9A and Watanabe figure 3A do teach terminals of different sizes.  While the figures may not be to scale they do suggest that the combined size of the terminals is significant when compared to one of the widths of the lower surfaces; wherein each surface has a width in an x direction and y direction.  Furthermore, one would be motivated to make the electrodes the claimed size due a desired electrical capacity, heat transfer rate, bonding strength, and/or not to waste material, minus any unexpected results.  
Regarding claim 4, this claim is addressed in the rejection of claim 1.
Regarding claim 5, Vakkalanka does not teach:
wherein the placing of the joining member includes placing the joining member so that a thickness of the insulating film is lower than a height of the joining member.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the solder paste extend above the insulating layer in order to prevent the die from touching the paste or to insure there is the appropriate amount of paste, minus any unexpected results.  Alternatively, since the height and thickness are not fixed to any reference point they are arbitrary.  Thus, one looking at Watanabe figure 3A and applying paste along the full length of the terminal in the horizontal direction would have a height/length greater that a thickness of the film measured in the vertical direction, wherein the vertical direction is from the bottom of the page to the top of the page.  
Claim 2 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Vakkalanka et al. (US 2018/0190889 A1) in view of Watanabe et al. (US 2009/0185099 A1) in view of Hasegawa (JP S62-47193 A) and Intel “9 SMT Board Assembly Process Recommendations” as applied to claim 1 above, and further in view of Takahashi et al. (US 2013/0037957 A1).
Regarding claim 2, Vakkalanka does not teach:
wherein the fusing point of the solder particles is approximately 220°C, the boiling point of the at least one of the solvent and the active agent is approximately 200°C, the first temperature range is in a range higher than 190°C and lower than 220°C, and the second temperature range is in a temperature range higher than 220°C and lower than 240°C.
Note that the solder particle melting point and reflow temperature are address in the rejection of claim 1
Vakkalanka teaches using an AU-Sn solder paste (610) for the solder bonds between LED die (910) and metal portions (121, 122); 0040, but is silent as to the type of solder used for soldering the package to an electronic circuit.  Note that the lowest melting point for an Au-Sn alloy, with Au being in the majority, is at the eutectic of 283°C.  
Thus, one wanting to solder the package to the substrate would want to use a lower melting point solder so as to not reflow the already formed solder joint in the package.  
Takahashi teaches reflowing solder to bond electronic components wherein prior to the reflow one can change the viscosity of solder paste by heating it to below the melting point of the solder in order to volatilize the solvent and other volatile compounds.  Takahashi also teaches numerous solvents and compounds that can be added to flux such as carbitol; 0040, 0055. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to pick any well-known solvent such as carbitol, which has a boiling point of 202°C, since it meets the criteria Hasegawa needs to avoid soldering defects.  In doing so, one would preheat between 202-218°C and then reflow above 230°C.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select any known solvent and volatile compounds that have a boiling point of approximately 200°C for the paste based on cost, compatibility, availability, familiarity, toxicity, residue, etc., minus any unexpected results.

Response to Arguments
Applicant's arguments filed 4/15/22 have been fully considered but they are not persuasive.  
While the examiner appreciates that the applicant intends to claim L2 and L3 as shown in the applicant’s arguments the claims do not preclude the examiner’s interpretation as noted above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS J GAMINO/Examiner, Art Unit 1735  

/ERIN B SAAD/Primary Examiner, Art Unit 1735